Case 5:20-cv-00777-JFW-DFM Document 6 Filed 07/13/20 Page 1 of 4 Page ID #:48




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



 DARRELL E. HARRIS,                        Case No. ED CV 20-00777-JFW (DFM)

            Petitioner,                    ORDER RE: SUMMARY DISMISSAL
                                           OF ACTION
               v.

 CALIF. DEPT. OF CORR. CHINO
 CA,

            Respondent.



                                 INTRODUCTION
      On April 14, 2020, Darrell E. Harris (“Petitioner”), a state prisoner
incarcerated at California Institution for Men (“CIM”), filed a Petition for
Writ of Habeas Corpus. See Dkt. 1 (“Petition”).1 He has also filed a Motion
for Extension of Time to File In Forma Pauperis and Correctional Filing
Supplemental, see Dkt. 3, and a Motion to Dismiss in Part and Proceed on
Remaining Claim of Failure to Protect by Social Distancing, see Dkt. 4.
      For the reasons stated below, the Court finds that the Petition challenges
the condition of Petitioner’s confinement and therefore is not cognizable on
habeas review. And this Court lacks any basis to provide relief to Petitioner on
his § 3582(c)(1)(A) claim. Accordingly, the Court recommends that the

      1
          All page citations are to the electronic CM/ECF pagination.
Case 5:20-cv-00777-JFW-DFM Document 6 Filed 07/13/20 Page 2 of 4 Page ID #:49



Petition be summarily dismissed without prejudice.
                                   DISCUSSION
      A habeas corpus action is the proper mechanism for a prisoner to
challenge the legality or duration of his confinement. See Preiser v. Rodriguez,
411 U.S. 475, 484 (1973) (“[T]he essence of habeas corpus is an attack by a
person in custody upon the legality of that custody, and . . . the traditional
function of the writ is to secure release from illegal custody.”). The Supreme
Court has left “to another day the question of the propriety of using a writ of
habeas corpus to obtain review of the conditions of confinement, as distinct
from the fact or length of the confinement itself.” Bell v. Wolfish, 441 U.S.
520, 526 n.6 (1979). A challenge to conditions of confinement by state
prisoners is generally brought pursuant § 1983. See Nelson v. Campbell, 541
U.S. 637, 643 (2004) (“[C]onstitutional claims that merely challenge the
conditions of a prisoner's confinement, whether the inmate seeks monetary or
injunctive relief, fall outside of that core and may be brought pursuant to
§ 1983 in the first instance.”); Muhammad v. Close, 540 U.S. 749, 750 (2004).
      Despite Petitioner’s framing of his pleading as a “petition for writ of
habeas corpus,” the face of the Petition and Plaintiff’s other filings clearly
establish that Petitioner’s concern is with CIM’s response to the COVID-19
pandemic, specifically their failure to provide the ability for prisoners to engage
in social distancing. See Dkt. 4 at 5.
      In some circumstances, a district court may convert an improperly filed
habeas petition into a civil rights complaint. See Nettles v. Grounds, 830 F.3d
922, 935-36 (9th Cir. 2016) (en banc). The Court declines to do so in this case.
Prisoner civil rights actions are subject to different requirements (and higher
filing fees) than are federal habeas proceedings. Indeed, the congressionally
mandated filing fee for a prisoner civil rights complaint is currently $350.00 in
contrast to the $5.00 filing fee for habeas petitions. See 28 U.S.C. § 1914(a).


                                         2
Case 5:20-cv-00777-JFW-DFM Document 6 Filed 07/13/20 Page 3 of 4 Page ID #:50



And, while a civil rights action may proceed despite the prisoner’s inability to
prepay the entire $350.00 if he is granted leave to proceed in forma pauperis
(“IFP”) under 28 U.S.C. § 1915(a), he must still agree to pay the entire filing
fee in installments, even if his complaint is ultimately dismissed. See 28 U.S.C.
§ 1915(b)(1)-(2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
      Here, Petitioner has neither paid the fee to file a civil rights action nor
has he filed an IFP request. In addition, the Court would be obligated to screen
the converted Petition under 28 U.S.C. §§ 1915(e)(2) and 1915A to determine
whether the action is frivolous or malicious; or fails to state a claim on which
relief might be granted; or seeks monetary relief against a defendant who is
immune from such relief. The Court also notes that if the converted Petition
was ultimately dismissed on the grounds that it is frivolous, malicious, or fails
to state a claim, that dismissal would count as a “strike” against Petitioner for
purposes of 28 U.S.C. § 1915(g), which provides that a prisoner who has three
“strikes” may not bring an action or appeal without prepayment of the full
filing fee “unless the prisoner is under imminent danger of serious physical
injury.” Further, Petitioner’s complaint was with the measures taken at CIM,
but he has been move to CSP Corcoran, making it unclear if his conditions of
confinement have changed. See Dkt. 5.
      Based on the foregoing, the Court believes that it is appropriate to
dismiss the Petition without prejudice so that Petitioner has the opportunity to
decide whether he wishes to incur the filing fee, assume the risk of a potential
“strike” under § 1915(g), and raise his claims through a civil rights complaint.2


      2
        If Petitioner elects to bring a civil rights action based on the instant
claims, he should use and completely fill out the applicable federal complaint
forms and submit them with either the filing fee or a properly supported IFP
request and a certified copy of his trust fund account statement (or institutional
equivalent) for the six months immediately preceding the filing of the

                                         3
Case 5:20-cv-00777-JFW-DFM Document 6 Filed 07/13/20 Page 4 of 4 Page ID #:51



See Jones v. Haws, No. 08-6309, 2009 WL 4015432, at *3 (C.D. Cal. Nov. 18,
2009) (“Because of the filing fee requirements of the PLRA, its provisions
requiring sua sponte review of complaints, and its limits on the number of
actions a prisoner may be permitted to file in forma pauperis, a prisoner should
not be obligated to proceed with a civil rights action unless it is clear he or she
wishes to do so.”).
                                        III.
                                 CONCLUSION
        IT IS THEREFORE ORDERED that judgment be entered summarily
dismissing this action without prejudice. All pending motions are denied as
moot.


Dated: July 13, 2020                           _______________________
                                               JOHN F. WALTER
                                               United States District Judge


 Presented by:



 DOUGLAS F. McCORMICK
 United States Magistrate Judge




complaint. See 28 U.S.C. § 1915(a)(1)-(2). He should not use the case number
from this action. If Petitioner files a new § 1983 action, the Clerk will give the
new action a different case number.

                                         4
